Citation Nr: 1749368	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-32 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure.

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure. 

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by: 	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1967.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Although the Veteran requested a hearing on his November 2013 substantive appeal (VA Form 9), by a letter received in August 2016, he indicated he would not appear for his scheduled hearing. Accordingly, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (d) (2016).

These claims were previously before the Board in September 2016, at which time they were remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis or other findings of a peripheral neuropathy of the upper right extremity.  

2.  The Veteran does not have a diagnosis or other findings of a peripheral neuropathy of the upper left extremity.  

3. The Veteran's peripheral neuropathy of the left lower extremity did not manifest during service or within a year of his last exposure to herbicides, and is not otherwise related to service, to include exposure to herbicides therein.

4. The Veteran's peripheral neuropathy of the right lower extremity did not manifest during service or within a year of his last exposure to herbicides, and is not otherwise related to service, to include exposure to herbicides therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a peripheral neuropathy of the right upper extremity are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a peripheral neuropathy of the left upper extremity are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a peripheral neuropathy of the right lower extremity are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a peripheral neuropathy of the left lower extremity are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

The Veteran was provided with the relevant notice and information. He has not alleged any notice deficiency during the adjudication of that claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159 (c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For his service connection claims, the Veteran was afforded adequate VA examinations that considered his medical history, his treatment records, a physical examination of the Veteran, and his lay statements and provided opinions supported by adequate rationale.  

Finally, the Board finds that the AOJ sufficiently complied with the remand directives of the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Law and analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014), 38 C.F.R. § 3.307 (d), are also satisfied. 

Acute and subacute peripheral neuropathy was one the listed diseases. Effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure. See Notice, 78 Fed. Reg. 173, 54763 -54766 (September 6, 2013). The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply. To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset." Under these amendments, early-onset peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient. There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy. Rather, early onset peripheral neuropathy must manifest within one year of the date of the last herbicide exposure, for presumptive purposes. 

The Veteran seeks service connection for peripheral neuropathy of the bilateral upper and lower extremities, which he claims may be due to herbicide exposure. 

The Veteran's service records confirm his service in Vietnam, therefore, his exposure to herbicides is conceded.  The Veteran's service treatment records are negative for any complaints, symptoms, diagnoses, or treatment for peripheral neuropathy.  

Regarding his claim of service connection for a peripheral neuropathy of the upper extremities, post-service treatment records and VA examinations show no evidence of treatment for or diagnosis or other findings of peripheral neuropathy of the upper extremities.    

A November 2009 treatment record shows a diagnosis of neuropathy of the right lower extremity associated with intervertebral disc disorder with myelopathy.  A January 2010 medical report showed dorsalis pedis pulse was normal in the right and left lower extremities with no edema.  

The Veteran sought treatment with a neurologist in August 2011.  He reported foot problems, including swelling and "feeling different" for the prior one and a half years.  The Veteran reported back pain with radiation to his leg but stated that it resolved.  An EMG showed an abnormal electrodiagnostic study.  Specifically, there was evidence of a left acute S1 motor radiculopathy, a generalized peripheral polyneuropathy, and no evidence of a motor radiculopathy in the right lower extremity.  

The Veteran was afforded a VA examination in December 2016.  The examiner provided diagnoses of peripheral neuropathy, idiopathic, bilateral lower extremities.  There was no diagnosis of a peripheral neuropathy of the bilateral upper extremities.  All testing of the upper extremities was normal.  

The examiner opined that the Veteran's peripheral neuropathy of the lower extremities was less likely than not caused by service.  In support for that decision, the examiner stated that there was no evidence within the available records that the Veteran's peripheral neuropathy was at least 10 percent disabling within one year of the last exposure to herbicides.  The examiner further stated that although he could not state conclusively whether the Veteran's peripheral neuropathy became manifest to a degree of 10 percent or more within one year after the Veteran's herbicide exposure, the examiner stated that "the Veteran reported that his first symptoms occurred sometime between 2000-2010.  Left Vietnam 11/1967.  There is no record in his military health record of symptoms while on active duty.  He cannot recall any symptoms within 1 year of his tour in Vietnam."

Regarding the Veteran's claim of service connection for peripheral neuropathy of the bilateral upper extremities, the Board finds that there is no probative evidence of a disorder.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110 (West 2014). Accordingly, where, as here competent medical evidence does not establish that the Veteran has a current right or left upper extremity neuropathy disability; there can be no valid claim for service connection for such disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the Veteran's claim of service connection for a peripheral neuropathy of the bilateral lower extremities, the Board finds that the Veteran has a diagnosis.  Therefore, the issue left for the Board to resolve is whether a nexus exists between the Veteran's peripheral neuropathy of the bilateral lower extremities and his active duty service. 

The Veteran has contended that his disorder is a result of herbicide exposure. In this regard, as the Veteran has confirmed service in Vietnam, the issue the Board must address is whether the Veteran's peripheral neuropathy of the lower extremities manifested to a degree of 10 percent or more within one year after the last date he was exposed to an herbicide agent, in order to apply the presumptive service connection provisions of 38 C.F.R. § 3.309 (e). See 38 C.F.R. § 3.307 (6)(ii). 

The earliest the Veteran alleges symptoms of a peripheral neuropathy are in 2000.  In this regard, the Board notes a lay person is competent to report the onset of observable symptomatology, and therefore, finds the Veteran's statements competent. See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran underwent a VA examination in December 2016 to determine the etiology of his peripheral neuropathy of the lower extremities. The examiner noted the Veteran's diagnosis and reported medical history, reviewed the claims file, and performed an in-person examination. The examiner opined the Veteran's bilateral peripheral neuropathy of the lower extremities was less likely than not caused by service or related to herbicide exposure. In support of the conclusion, the examiner noted the above-mentioned lack of medical records from service or within a year thereafter documenting peripheral neuropathy.  The examiner also stated that the records fail to address the fact that his symptoms, as shown by the medical records, did not begin within one year of the date the Veteran was last exposed to herbicide agents. The Board finds the examiner's opinion to be adequate and probative as she was apprised of the Veteran's history and also personally examined him.  The medical opinion also provided a thorough explanation for each conclusion, and noted both the probative medical evidence as well as the Veteran's statements. 

Although the Board acknowledges the Veteran's credible statements, they are insufficient to establish the neuropathy manifest to a degree of 10 percent of more within a year of his last herbicide exposure. The etiology of the disorder is not capable of lay observation and requires medical expertise to determine. Accordingly, the Veteran's opinion as to the etiology of his disorder, to include as due to herbicide exposure or secondary to a service-connected disability, is not competent medical evidence. In this regard, the Board finds the VA examiner's opinion to be significantly more probative than the Veteran's lay assertions. As such, the Board must find the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is not warranted.

However, notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

As stated above, the Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities.  However, the Board finds that this disorder did not have its onset in active service or for many years thereafter, and it is not related to such service. The record does not document peripheral neuropathies until 1990, by the Veteran's earliest statement, over 20 years after his discharge from service. There were no relevant complaints in service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The record contains no additional evidence, lay or medical, that weighs in favor of an etiology between his peripheral neuropathies and his active service.  Therefore, the Veteran's claim for service connection on a direct basis is denied.  


ORDER

Service connection for a peripheral neuropathy of the right upper extremity is denied. 

Service connection for a peripheral neuropathy of the left upper extremity is denied. 

Service connection for a peripheral neuropathy of the right lower extremity is denied. 

Service connection for a peripheral neuropathy of the left lower extremity is denied. 


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


